Citation Nr: 0300837	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  01-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 decision by the RO in 
Huntington, West Virginia which, in pertinent part, denied 
service connection for PTSD.  A videoconference hearing 
was held before a member of the Board in July 2002.  

The Board notes that the veteran's claim for service 
connection was previously denied by the Board in a 
September 1993 decision.  Even if the RO determined that 
new and material evidence was presented to reopen the 
claim, such is not binding on the Board; and the Board 
must first decide whether evidence has been submitted 
which is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis 
v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted). 


REMAND

The veteran asserts that he has PTSD due to traumatic 
experiences during his service in Vietnam.  In this 
regard, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002).  
If a veteran did not engage in combat, his statements and 
testimony are inadequate to prove the occurrence of a 
stressor in service; such a stressor must be established 
by official service records or other credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law on November 9, 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  
The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that despite the fact that this file was 
in the possession until June 2002, giving the RO ample 
opportunity to fulfill the requirements of the VCAA, the 
RO did not provide the veteran and his representative with 
either notice of the VCAA or adequate notice of the 
information and evidence needed to substantiate his claim, 
and that this lack of notice constitutes a violation of 
his due process rights.  Hence, this case must be remanded 
to the RO so that the veteran and his representative may 
be provided with such notice.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. 
§ 3.159 (2002) are fully complied with 
and satisfied.  

After the veteran and his 
representative have been given notice 
as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), they should 
be given the opportunity to respond.

2.  The RO should then review the 
application to reopen the claim for 
service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




